IN THE COURT OF APPEALS OF IOWA

                             No. 20-0972
                        Filed August 18, 2021


BORST BROTHERS CONSTRUCTION, INC.,
    Plaintiff-Appellee,

vs.

FINANCE OF AMERICA COMMERCIAL, INC.,
     Defendant-Appellant.
________________________________________________________________


FINANCE OF AMERICA COMMERCIAL, INC.,
     Plaintiff-Appellant/Cross-Appellee

vs.

THOMAS DOSTAL DEVELOPERS, INC., and RANDY T. DOSTAL,
    Appellees/Cross-Appellants.

and

KELLY CONCRETE COMPANY, INC., AFFORDABLE HEATING AND
COOLING, INC., 5 STAR PLUMBING, INC., and BORST BROTHERS
CONSTRUCTION, INC.,
     Defendants-Appellees.
________________________________________________________________

BORST BROTHERS CONSTRUCTION, INC.,
    Plaintiff-Appellee

vs.

FINANCE OF AMERICA COMMERCIAL, LLC,
     Defendant-Appellant.

________________________________________________________________
                                        2


FINANCE OF AMERICA COMMERCIAL, LLC,
     Plaintiff-Appellee

vs.

THOMAS DOSTAL DEVELOPERS, INC., and RANDY T. DOSTAL
    Defendants-Appellants

and

KELLY CONCRETE COMPANY, INC., DARNELL HOLDINGS, LLC d/b/a
DARNELL CONSTRUCTION, AFFORDABLE HEATING AND COOLING, INC.,
5 STAR PLUMBING, INC., BORST BROTHERS CONSTRUCTION, INC., and
KEN-WAY EXCAVATING SERVICE, INC.,
     Defendants-Appellees.

________________________________________________________________

      Appeal from the Iowa District Court for Linn County, Mary E. Chicchelly,

Judge.



      Finance of America Commercial, LLC appeals the district court’s trial ruling

and award of attorney fees. Thomas Dostal Developers, Inc., and Randy T. Dostal

cross-appeal the district court’s trial ruling and award of attorney fees. AFFIRMED

IN PART AND REVERSED IN PART ON APPEAL; AFFIRMED ON CROSS-

APPEAL.



      John F. Fatino of Whitfield & Eddy, P.L.C., Des Moines, for appellant

Finance of America Commercial, LLC.

      Matthew L. Preston, David T. Meyers (until withdrawal), and Brad J. Brady

of Brady Preston Gronlund PC, Cedar Rapids, for appellee Borst Brothers

Construction, Inc.
                                         3


         S.P. DeVolder of The DeVolder Law Firm, P.L.L.C, Norwalk, for

appellees/cross-appellants.

         William H. Roemerman of Elderkin & Pirnie, P.L.C, Cedar Rapids, for

appellee Kelly Concrete Co., Inc.



         Heard by Vaitheswaran, P.J., Schumacher, J., and Blane, S.J.*

         *Senior judge assigned by order pursuant to Iowa Code section 602.9206

(2021)
                                           4


VAITHESWARAN, Presiding Judge.

          This appeal and cross-appeal from consolidated foreclosure actions raises

issues of lien validity and priority, guarantor liability, attorney fees, hearsay, and

notice.

          Thomas Dostal Developers, Inc. (Dostal Developers) obtained five

commercial loans from Finance of America Commercial, LLC (FAC) in connection

with a residential construction project in Cedar Rapids, Iowa, known as “Hawks

Point, Seventh Addition.” The loans were guarantied by Randy Dostal and were

secured by mortgages on specified real estate. FAC stipulated that the mortgages

were executed on November 10, 2017, and recorded on November 13, 2017. In

time, FAC notified Dostal Developers that the company had defaulted on the loans.

Dostal Developers did not cure the defaults, and FAC filed suit on the notes and

guaranties and sought foreclosure of the mortgages.

          Meanwhile, Dostal Developers contracted with Borst Bros. Construction,

Inc. (Borst) to furnish labor and materials. Borst worked from July 3, 2017, through

December 19, 2017. Borst posted a statutory notice of commencement of work to

the Iowa Mechanic’s Notice and Lien Registry (MNLR) on February 2, 2018, and

a statutory preliminary notice on November 8, 2018. Borst then filed a petition to

foreclose its mechanic’s lien in the amount of $143,316.59 and for attorney fees.

FAC moved to dismiss the petition for failure to state a claim. The district court

denied the motion. The action was consolidated with FAC’s action.

          Dostal Developers also contracted with Kelly Concrete Co., Inc. (Kelly) to

furnish labor and services. Kelly began providing services in September 2017,
                                           5


and its final work day was January 15, 2018.1                Kelly filed its notice of

commencement of work and a preliminary notice on February 1, 2018. Kelly was

named in FAC’s and Borst’s lawsuits. The company filed answers, cross-claims,

and counterclaims seeking an in rem judgment of $39,236.21, foreclosure of its

mechanic’s liens, and “first priority” superior to the liens of other parties. Kelly also

sought attorney fees.

       FAC filed a motion for summary judgment, asserting Borst could not “lien

for work performed prior to the posting of the [n]otice of [c]ommencement” and, if

the liens were valid, they were “junior and inferior” to its mortgages. The district

court denied the motion. Following a bench trial, the court concluded FAC was

“not required to provide any notice to Dostal Developers of Default before

accelerating the balances due and owing” but did so nonetheless. The court

further concluded FAC was “entitled to enforce and foreclose on its five promissory

notes and mortgages.” The court next addressed Borst’s mechanic’s liens and

concluded they were “superior in priority to FAC’s mortgages.” With respect to

Kelly, the district court found the company was “entitled to enforce” its mechanic’s

liens against four lots.2 The court concluded Kelly’s mechanic’s liens were superior

to Borst’s because they were posted earlier. The court declined to hold Randy

Dostal individually liable under the guaranty agreements. The court later granted



1 Although December 19, 2017, was listed as the last date Kelly generated an
invoice, the record contains evidence that Kelly had workers at the site on January
15, 2018, if only for “a couple hours.” The district court adopted the January 15,
2018 date. FAC does not challenge the court’s finding.
2 The court concluded Kelly could not enforce its mechanic’s lien on a fifth lot

because no notice of commencement with respect to that lot appeared on the
MNLR.
                                        6


Borst attorney fees in the amount of $89,843.50, Kelly attorney fees of $30,997.44,

and FAC attorney fees of $39,869.62.        FAC appealed both rulings.       Dostal

Developers and Randy Dostal cross-appealed.

I.    Validity and Priority of Mechanic’s Liens

      A general contractor or owner-builder who has contracted or will contract

with a subcontractor “shall” post a notice of commencement of work to the MNLR

within ten days of commencement of work on the property.          See Iowa Code

§ 572.13A(1) (2018).3 If a general contractor or owner-builder fails to post the

notice within the prescribed time frame, “a subcontractor may post the notice in

conjunction with the filing of the required preliminary notice pursuant to section




3
 The provision states in full:
             1. Either a general contractor, or an owner-builder who has
      contracted or will contract with a subcontractor to provide labor or
      furnish material for the property, shall post a notice of
      commencement of work to the mechanics’ notice and lien registry
      internet site no later than ten days after the commencement of work
      on the property. A notice of commencement of work is effective only
      as to any labor, service, equipment, or material furnished to the
      property subsequent to the posting of the notice of commencement
      of work.
Iowa Code § 572.13A(1).
                                         7

572.13B.”4 Id. § 572.13A(2). Subcontractors must identify themselves on the

MNLR by filing a “preliminary notice.” Id. § 572.13B(1).5

       FAC reads these provisions to mean that a subcontractor must post a notice

of commencement of work within ten days of beginning work on a project and “work

performed by the subcontractor prior to the posting of the notice of commencement

is not subject to any subsequent mechanic’s lien even if the subcontractor later

posts a preliminary notice.” FAC asserts “no lien claimant posted to the MNLR a

notice of commencement, preliminary notice or lien within 10 days of

commencement of the work on the properties” and “no lien claimant posted to the

MNLR a notice of commencement or preliminary notice within 10 days of the

commencement of its own work.”          In its view, “[b]y filing their Notices of

Commencement long after the 10-day period, Borst and Kelly failed to comply with

section 572.13A, and prohibited any opportunity to perfect mechanic’s liens.” A

plain reading of these provisions leads us to a different conclusion.


4
  The provision states in full:
              2. If a general contractor or owner-builder fails to post the
       required notice of commencement of work to the [MNLR] internet
       website pursuant to subsection 1, within ten days of commencement
       of the work on the property, a subcontractor may post the notice in
       conjunction with the filing of the required preliminary notice pursuant
       to section 572.13B. A notice of commencement of work must be
       posted to the mechanics’ notice and lien registry internet website
       before preliminary notices pursuant to section 572.13B may be
       posted.
Iowa Code § 572.13(A)(2).
5
  The provision states:
              1. A subcontractor shall post a preliminary notice to the
       mechanics’ notice and lien registry internet website. A preliminary
       notice posted before the balance due is paid to the general contractor
       or the owner builder is effective as to all labor, service, equipment,
       and material furnished to the property by the subcontractor.
Iowa Code § 572.13B(1) (emphasis added).
                                         8


       Section 572.13A(1) requires the general contractor/owner-builder—not the

subcontractor—to post a notice of commencement of work within ten days of the

commencement of work. Section 572.13A(2) allows a subcontractor to make the

posting if the general contractor/owner-builder does not. A subcontractor would

have every incentive to do so because the posting is a prerequisite to its posting

of a preliminary notice and, critically, the posting of a preliminary notice is a

prerequisite to enforcement of a mechanic’s lien. See Iowa Code § 572A.13A(2),

(4).

       In terms of a subcontractor’s timing of notices, the subcontractor might not

know whether the general contractor/owner-builder satisfied its obligation to post

the notice of commencement of work until after the ten-day period set forth in

section 572A.13A(1) expires. The subcontractor’s first opportunity to post its

notice of commencement would be on the eleventh day after commencement of

work. As for the preliminary notice, the statute imposes no obligation on the

subcontractor to post that notice within ten days of commencing work. The only

time limit specified in the statute is posting before the balance due is paid to the

general contractor. See id. § 572.13B(1).

       The district court read the statute as we have and then applied the statute

as follows:

             Borst started to perform labor and/or materials on July 3, 2017
       and the last day Borst furnished labor and/or materials was on
       December 19, 2017. Based on Borst Exhibit 2, the Court concludes
       that Borst filed its Notice of Commencement on February 2, 2018
       when it filed its Mechanic’s Lien and filed its Preliminary Notice on
       November 8, 2018. Due to Dostal never selling the lots at issue, the
       Court concludes that Borst posted its Preliminary Notice before the
       balance was due to Dostal Developers. The Court finds that Borst
                                            9


         complied with the filing and timing requirements of a subcontractor
         pursuant to Iowa Code §§ 572.13A and 572.13B.
                 ....
                 The Court concludes that January 15, 2018 was the correct
         last date of furnished labor and materials on Lot 6, 7, and 8 [as to
         Kelly]. Kelly complied with the requirements pursuant to Iowa Code
         §§ 572.13A and 572.13B for Lots 5, 6, 7, and 8 by filing the notices
         of commencement and preliminary notices. The Court finds that
         Kelly is entitled to enforce its mechanic’s liens against Lots 5, 6, 7,
         and 8 in this matter.

         We discern no error in the district court’s interpretation of Iowa Code section

572.13. On our de novo review, we further conclude the court’s findings of fact

and application of law to fact are supported by the record and are equitable. See

Standard Water Control Sys., Inc. v. Jones, 938 N.W.2d 651, 656 (Iowa 2020)

(reviewing issues of statutory interpretation and construction on error but normally

reviewing validity of mechanic’s lien de novo).

         FAC also takes issue with the district court’s decision to prioritize the

mechanic’s liens over its mortgage liens. FAC notes that it recorded mortgages

between November 10, 2017, and December 20, 2017, “[y]et each and every

Notice of Commencement was posted to the MNLR after December 20, 2017.”

         Iowa Code section 572.18(1) states:

                1. Mechanics’ liens posted by a general contractor or
         subcontractor within ninety days after the date on which the last of
         the material was furnished or the last of the claimant’s labor was
         performed and for which notices were properly posted to the
         mechanics’ notice and lien registry internet website pursuant to
         sections 572.13A and 572.13B shall be superior to all other liens
         which may attach to or upon a building or improvement and to the
         land upon which it is situated, except liens of record prior to the time
         of the original commencement of the claimant’s work or the
         claimant’s improvements, except as provided in subsection 2.6

6   Iowa Code section 572.18(2) states:
               Construction mortgage liens shall be preferred to all
         mechanics’ liens of claimants who commenced their particular work
                                          10



(Emphasis added.) Under this provision, “[a] mechanic’s lien may enjoy priority

over another lien if the work for which it is filed was commenced before the

competing lien was recorded.” Dewitt Bank & Tr. Co. v. Monarch Dev. Co., No.

98-1921, 2000 WL 328040, at *2 (Iowa Ct. App. Mar. 29, 2000); see also Metro.

Fed. Bank of Iowa v. A.J. Allen Mech. Contractors, Inc., 477 N.W.2d 668, 671

(Iowa 1991) (“The lien arises on the day work commences under the contract, and

attaches for all services and materials furnished.”); Nw. Nat’l Bank of Sioux City v.

Metro Ctr., Inc., 303 N.W.2d 395, 398 (Iowa 1981) (“[T]he mechanic’s lien arises

upon furnishing of labor or material; not upon its filing.”).

       As discussed above, Borst and Kelly began their work in July and

September 2017 respectively, well before FAC recorded its mortgages. A plain

reading of section 572.18(1) affords the mechanic’s lien holders priority over FAC.

We discern no error in the district court’s interpretation of the statute, and on our

de novo review we conclude the court acted equitably in granting the liens of Borst

and Kelly priority over the mortgages of FAC. We further conclude the court did

not err in granting Kelly’s liens on the four lots priority over Borst’s liens. See Iowa

Code §§ 572.8, .17.




     or improvement subsequent to the date of the recording of the
     construction mortgage lien. For purposes of this section, a lien is a
     “construction mortgage lien” to the extent that it secures loans or
     advancements made to directly finance work or improvements upon
     the real estate which secures the lien.
(Emphasis added.)
                                          11


II.    Guaranty Agreements

       FAC contends, “Randy Dostal personally guarant[i]ed five commercial

mortgage loans FAC[] made to Dostal Developers by signing five guarant[ie]s

associated with the loans.” In its view, “The district court . . . erred in holding that

Randy Dostal is not personally liable under the Guaranties.”

       “[A] guaranty is a contract by one person to another person for the fulfillment

of a promise of a third person.” City of Davenport v. Shewry Corp., 674 N.W.2d

79, 86 (Iowa 2004) (alteration in original) (quoting Andrews & Co. v. Tedford, 37

Iowa 314, 316 (1873)); see also Rabo AgServices, Inc. v. Dallas Collins Farm

P’ship, No. 07-1547, 2009 WL 139496, at *2 (Iowa Ct. App. Jan. 22, 2009). “The

extent of a guarantor’s obligation must be determined from the parties’ written

contract.” Rabo, 2009 WL 13946, at *2.

       As noted, Randy Dostal served as “Guarantor” on the loans made by FAC

to Dostal Developers.      “Thomas Dostal Developers Inc.” was defined as the

“Borrower.”    The contract stated Randy Dostal would “jointly and severally,

unconditionally, absolutely and irrevocably guarantee, for the benefit of each and

every present and future holder or holders of the Note . . . the full and prompt

payment to the Obligees at maturity . . . of the indebtedness of the Borrower . . .

under and pursuant to the Mortgage.” Dostal signed four of the five agreements

individually, and the fifth listed him as guarantor and was signed individually by

Thomas Dostal.      These signatures stand in stark contrast to the mortgage

agreements, which Randy Dostal signed as president of Thomas Dostal

Developers. The language and the signatures unambiguously establish Randy

Dostal’s intent to serve as personal guarantor of the loans extended to Dostal
                                        12

Developers. See Nat’l Loan Investors, L.P. v. Martin, 488 N.W.2d 163, 168 (Iowa

1992) (concluding the defendant signed the guaranty and personally guarantied

the debts according to the terms of the guaranty); Builders Kitchen & Supply Co.

v. Moyer, No. 09-0194, 2009 WL 2951295, at *3–4 (Iowa Ct. App. Sept. 2, 2009)

(concluding an application for credit “expressly bound [the defendant] in both his

representative and his individual capacities” and noting a contrary conclusion

would “negate” the “language in the agreement” (citations omitted)). We conclude

it was error to absolve Randy Dostal of personal liability on the loans. We reverse

the district court’s order finding the guaranty agreements unenforceable against

Randy Dostal individually.

III.   Attorney Fees

       Iowa Code section 572.32(1) allows a prevailing party in a mechanic’s lien

action to recover “reasonable attorney fees.”      See Iowa Code § 572.32(1);

Standard Water, 938 N.W.2d at 657. Fee awards are discretionary. Star Equip.,

Ltd. v. State, Iowa Dep’t of Transp., 843 N.W.2d 446, 463 (Iowa 2014). FAC

contends, “Should this Court vacate the lien positions of Borst and Kelly . . . the

underlying award of attorney fees to Borst and Kelly should be vacated as well.”

Having affirmed their lien positions, we also affirm the attorney fee awards.

       On cross-appeal, Dostal Developers and Randy Dostal challenge the

district court’s award of attorney fees to FAC. They argue that FAC should not

have prevailed on the mortgage foreclosure claim and the arrearage claims. But

FAC did prevail on the mortgage foreclosure claims, and, as FAC asserts, proving

the guaranty claims required scant additional effort. Accordingly, we conclude the
                                        13


district court did not abuse its discretion in awarding fees to FAC and in declining

to reduce the requested amount at Dostal’s request.

IV.   Cross Appeal—Admission of Hearsay Evidence

      On cross-appeal, Dostal Developers and Randy Dostal argue the district

court improperly admitted hearsay evidence to prove the amounts owing on the

FAC notes. Our review is for errors of law. GE Money Bank v. Morales, 773

N.W.2d 533, 536 (Iowa 2009).

      “Hearsay is an out-of-court statement offered in court by a person other than

the declarant to prove the truth of the matter asserted.” Id. at 538 (citing Iowa R.

Evid. 5.801(c)).   The documents FAC sought to introduce were five letters

identified as payoff statements prepared two weeks before trial and addressed but

never sent to Thomas Dostal Developers, Inc. FAC appears to concede the

documents were hearsay but argues the documents fell within the business

records exception to the hearsay rule.       See Iowa R. Evid. 5.803(6).        The

foundational elements for admission of a document under that exception are:

            (1) That it is a business record;
            (2) That it was made at or near the time of an act;
            (3) That it was made by, or from information transmitted by, a
      person with knowledge;
            (4) That it was kept in the course of a regularly conducted
      business activity;
            (5) That it was the regular practice of that business activity to
      make such a business record.

State v. Reynolds, 746 N.W.2d 837, 841 (Iowa 2008) (quoting Beachel v. Long,

420 N.W.2d 482, 484 (Iowa Ct. App. 1988)).

      Assuming without deciding that the documents did not fall within the

business records exception, admission of them was non-prejudicial because the
                                        14

same evidence entered the record through other means. State v. Hildreth, 582

N.W.2d 167, 170 (Iowa 1998). Specifically, an FAC witness testified without

objection to the figures contained in the documents before the documents were

offered or admitted.

V.     Cross-Appeal—Notices—Judgment on the Foreclosure Claim

       Dostal Developers contends FAC “failed to accord [it] with adequate-and

contractually required-notice of the default (as well as the subsequent

acceleration) and let alone accord [it] the required post-notice period to either

contest or cure the default.” After examining the contract language, the district

court concluded otherwise. We discern no error in the court’s conclusion that FAC

was not contractually obligated to furnish notice. We further find support for the

court’s statement that FAC provided notice nonetheless.

V.     Disposition

       We affirm the district court’s judgment of foreclosure in favor of FAC. We

affirm the district court’s enforcement of Borst’s mechanic’s liens and the court’s

conclusion that they have priority over FAC’s mortgages. We affirm the district

court’s enforcement of Kelly’s mechanic’s liens and the court’s conclusion that they

are superior to Borst’s mechanic’s liens. We affirm the attorney fee awards in favor

of Borst, Kelly, and FAC. We reverse the district court’s conclusion that the

guaranty agreements are unenforceable against Randy Dostal individually.

       AFFIRMED IN PART AND REVERSED IN PART ON APPEAL;

AFFIRMED ON CROSS-APPEAL.